Citation Nr: 0631481	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to reimbursement for equipment purchased for 
vocational rehabilitation and education (VR&E) training.

2.  Entitlement to a determination of feasibility of a 
vocational goal.  

(The issues of entitlement to service connection for a 
bilateral hip disability, to include on a secondary basis, 
entitlement to service connection for a disability claimed as 
a broken back, entitlement to service connection for a 
bilateral knee disability, to include on a secondary basis, 
entitlement to an initial disability evaluation in excess of 
0 percent from June 17, 2002, 10 percent from March 10, 2003 
and 20 percent from December 1, 2003 for residuals of a right 
foot injury, Muscle Group (MG) XI, entitlement an increased 
(compensable) disability evaluation for residuals of a 
fracture, left third finger, MG VII, entitlement to a total 
compensation rating based on individual unemployability 
(TDIU), and entitlement to an extended period of 
convalescence beyond November 30, 2003 for postoperative 
residuals of a right ankle fusion are the subjects of a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida.

The Board has noted the issues of entitlement to service 
connection for a bilateral hip disability, to include on a 
secondary basis, entitlement to service connection for a 
disability claimed as a broken back, entitlement to service 
connection for a bilateral knee disability, to include on a 
secondary basis, entitlement to an initial disability 
evaluation in excess of 0 percent from June 17, 2002, 10 
percent from March 10, 2003 and 20 percent from December 1, 
2003 for residuals of a right foot injury, Muscle Group (MG) 
XI, entitlement an increased (compensable) disability 
evaluation for residuals of a fracture, left third finger, MG 
VII, entitlement to a total compensation rating based on 
individual unemployability (TDIU), and entitlement to an 
extended period of convalescence beyond November 30, 2003 for 
postoperative residuals of a right ankle fusion will be 
addressed in a separate decision.  It is the Board's policy 
to address all issues over which it has jurisdiction in a 
single document.  However, there is an exception to this 
policy where as here there are issues of education/vocational 
rehabilitation and training. Such issues come under the 
general exception for issues dependent on completely 
different law and facts.  The exception is specific, 
instructing that such issues should always be the subject of 
a separate decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record in light of the 
representative's request for a remand in September 2006.  The 
Board notes that the VR&E file does contain some information 
more recent than the February 22, 2005 determination of 
feasibility of a training goal.  There is a statement of the 
case issued in June 2006 on the issue of feasibility of 
vocational goal, but there is no substantive appeal on file.  
The representative asserts that the information on file is 
incomplete with regard to the VR&E decision making process 
and lists various documents that were not located in the 
claims file or VR&E file but noted in the Veterans Appeals 
Control and Locator System (VACOLS).  In addition the 
representative contends that other VR&E decision-related 
documentation should be on file but is not at this time.  The 
record refers to VR&E issues of reimbursement for training 
expenses of approximately $42,000.00 and reimbursement for 
certain beneficiary travel expenses in addition to more 
recent claims for feasibility of a vocational goal and 
reimbursement for equipment purchased for a training program.  

Initially, the Board notes that section 5103(a), as amended 
by the Veterans Claims Assistance Act o 2000 (VCAA) requires 
VA to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2006).  The claims file however does not reflect that 
the appellant has been provided specific notice of the VCAA 
and this law's requirements, particularly VA's obligation to 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant as it pertains to VA VR&E benefits.  See 38 U.S.C.A. 
§ 5103 (West 2002).  As the Board cannot rectify this 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.  
So, in addition to the confusion regarding the VR&E appeal 
issues there is a substantial due process deficiency that 
must be addressed initially.

Accordingly, the case is REMANDED For the following: 

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his various 
VR&E claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims of 
entitlement to reimbursement for 
equipment purchased for VR&E training, 
entitlement to a determination of 
feasibility of a vocational goal and any 
other outstanding VR&E related matter 
that is subject to the notice and duty to 
assist obligations outlined above, 
including the completion of another 
counseling record and rehabilitation plan 
or other required documentation as 
applicable.  

5.  If any benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



